per curiam.

But, The evidence is introduced to shew a fact, that the captain took every prudential step in his power before he proceeded to the sale of what remained of the cargo. His taking the advice of a person of character and skilled in the laws, before he actually sold the goods, is strong evidence of this, though unquestionably it is not conclusive as to the law.
The opinion was read without further opposition; and after some time a juror was withdrawn by consent, to adjust amicably the average loss.